Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1- 15 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation "the side plate".  There is insufficient antecedent basis for this limitation in the claim. The Examiner interprets the side plate as any plate.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 13, 15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okabe (US 2010/ 0054800).
For claim 1: Okabe discloses an image forming apparatus, fig. 1, comprising:
a housing 2, [0021-0022, 0080], see at least figs. 1, 4;
a cartridge 13, [0052], figs. 2-3 including:
a photosensitive drum 16 rotatable about an axis, the axis extending in a first direction, fig. 2C; and
a drum cover 31 movable with respect to the photosensitive drum 16 between a first position, fig. 2A in which the drum cover covers a part of the photosensitive drum 16, and a second position, fig. 2C in which the part of the photosensitive drum 16 is exposed [0053];

wherein the housing 2 comprises:
a first guide 54 located inside the housing 2, the first guide being configured to guide the cartridge when the drawer with the cartridge mounted thereon moves from the outer position to the inner position [0095-0096], figs. 5-8; and
a contacting portion 56 located inside the housing 2, the contacting portion being
configured to contact the drum cover 31, 35 and move the drum cover 31 from the first position to the second position in a state where the cartridge is being guided by the first guide 54, [0096, 0098-0099, 0053], figs. 2A-2C.
wherein the image forming apparatus further comprises a transfer roller 25, and wherein the photosensitive drum 16 is located between a side plate 59, fig. 1 and any of the transfer roller(s) in the second direction in a state where the drawer with the cartridge mounted thereon is located at the inner position, fig. 1.

For claims 2-3: Okabe discloses that the drum cover 31 is configured to move from the second position to the first position when the drawer with the cartridge mounted thereon moves from the inner position to the outer position, figs. 2A-2C;
wherein the cartridge includes a spring configured to pull the drum cover in a direction from the second position toward the first position [0061-0062].

For claims 4-5: Okabe discloses a second guide 55 located inside the housing, fig. 6, the second guide being located apart from the first guide, the second guide being configured to guide the cartridge along with the first guide when the drawer with the cartridge mounted thereon moves from the outer position to the inner position [0080, 0086].
wherein the cartridge 13 includes:
a first guided portion 48, at which the cartridge is guided by the first guide 54, [0084]; and 
a second guided portion 49, at which the cartridge is guided by the second guide 55, the second guided portion being located apart from the first guided portion [0088], fig. 6.

For claims 6-8: Okabe discloses a stopper (plate 65 and restricting portion 57) configured to stop the cartridge from separating from the first guide 54 when the drum cover is in contact with the contacting portion [0091, 0104, 0116], figs. 7-9;
wherein the contacting portion 56 is located on a side of the first guide 54 opposite to the stopper in a third (vertical) direction, the third direction intersecting orthogonally with the first direction and the second direction, figs. 3-6;
wherein the drum cover 31 moved from the first position, fig. 2A to the second position, fig. 2C is located at a position on a side of the photosensitive drum opposite to the stopper in the third direction, figs 2, 5, 9.



For claim 13: Okabe discloses that the housing includes an opening, through which the drawer moves when the drawer moves between the inner position and the outer position [0022], fig. 1;
wherein the housing includes a cover 5 movable between a closure position, in which the cover closes the opening, and an open position, in which the opening is open [0023];
wherein the image forming apparatus further comprises a transfer roller 25, [0046], fig. 1; and wherein the cartridge 13 is located between at least one of the transfer roller(s) 25 and the cover 5 in the second direction (front-rear) in a state where the drawer with the cartridge mounted thereon is located at the inner position and the cover is located at the closure position, fig. 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Okabe discloses the device as stated above.
For claim 10: Okabe discloses the image forming apparatus according to claim 1. 
Okabe is silent so as to the drawer includes a bottom plate; and
wherein, in a state where the drawer with the cartridge mounted thereon is located at the inner position, the drum cover located at the second position is located between the cartridge and the bottom plate.
Miyabe discloses that a drawer 50 includes a bottom plate 50a; wherein, in a state where the drawer with a cartridge B mounted thereon is located at an inner position, a drum cover located at the second position is located between a top of the cartridge (e.g. handle 16) and the bottom plate 50a, figs. 49, 50.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Okabe, so as to have the bottom plate; wherein, in a state where the drawer with the cartridge mounted thereon is located at the inner position, the drum cover located at the second position is located between the top of the cartridge and the bottom plate, as taught by Miyabe, in order to reduce size of the device.

Response to Arguments
Applicant’s arguments filed on 6/23/2021 with respect to claims 1-13 with respect to 102 rejection(s) directed toward newly added limitations, have been considered but are moot in view of the new ground of rejection necessitated by the newly added 


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12, would be allowable by virtue of its dependency on claim 11.
Claim 14 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852